
	

114 S2061 IS: National Memorial to Fallen Educators Act of 2015
U.S. Senate
2015-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2061
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2015
			Mr. Moran introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To designate a National Memorial to Fallen Educators at the National Teachers Hall of Fame in
			 Emporia, Kansas.
	
	
		1.Short title
 This Act may be cited as the National Memorial to Fallen Educators Act of 2015.
 2.FindingsCongress finds that— (1)from 1764 to the date of enactment of this Act, over 114 educators from 36 States have lost their lives in the United States while performing professional duties;
 (2)the United States lacks a national memorial dedicated to fallen educators; and (3)a memorial to fallen educators at the National Teachers Hall of Fame in Emporia, Kansas—
 (A)was dedicated on June 12, 2014; and (B)will honor educators who have lost their lives in the line of professional service.
				3.Designation
 (a)In generalThe memorial to fallen educators located at the National Teachers Hall of Fame in Emporia, Kansas, is designated as the National Memorial to Fallen Educators.
 (b)Effect of DesignationThe national memorial designated by this section is not a unit of the National Park System and the designation of the National Memorial to Fallen Educators shall not require or permit Federal funds to be expended for any purpose related to that national memorial.
			
